Case 2:19-cv-00407-JCB Document 53-3 Filed 06/25/20 PagelD.462 Page 1of5

EXHIBIT C

 
Case 2:19-cv-00407-JCB Document 53-3 Filed 06/25/20 PagelD.463 Page 2 of 5

Print Window

Subject Re: Medical Service and 504 Grievance Procedures

Fram: powerstrokecaly@yahoo.com
To: nancy.ward@Jordandistrictorg
Ce: fulvia.france@jordandistrictorg; amanda.bollinger@jordandistrict.org; sarah.roper@jordandistrict org:
kami sidd @jordandistrict.org; dedarvelirobinson@gmail.com; mary.murray@hsc.utah.edu;
superintendent@jordandistrictorg; candie.checketts@jordandistrict.org; marlene.woolley@gmail.com;
georgia.montoya@ed.gov, aprit@aprilhollingsworthlaw.com
Bcc: powerstrokecaly@yahoo.com; bridgetllewellyn@gmail.com: fmarcus5S1 @gmail.com; coralee.moser@gmail.com;

wadewatiinsmps@gmail.com
Date: Monday, September 3, 2018, 7:11:59 PM PDT

Kum will attend schoo) September 6, 2018 and every day after, Wade and | will not jeopardize Kgmuals education.

Wade or myseff will attend the entire schoo! day to provide medical care for Kggugg and ensure his sefety due to the fact
that Jordan Schoo! District refuses to to accommodate his disability, provide care, and violates his lega!
rights. Appitcabla laws and coties are below for your convenience.

This process of parents caring for thelr child during schoo! hours will continue unt);

Jordan Schoo! District agrees the doctor recommended, safe, and appropriate accommodatfon regarding insulin
administration specifically for Kggus.

Allow Kgamyy to carry suppties that pertain to his disability, according to Utah Code, which is stated in the DMMO.
Allow to self-administer insulin, which Is stated in the DMMO,

Honor Or. Murray's letter stating 's tequired necessity for pre-filled insulin syringes.

Step pressuring parents to sign tha v: ntary “Nursing Services form”. Both Dr. Murray and parents are willing to
communicate with the school as long es the parents are direcify invotved in the conversation,

Complete an appropriate DMMO and renew an appropriate 504 Plan.

Constraints, absolutely. Wade and myself must protect from the unprofessional behavior of staff members from
Jordan Schooi District. As you are aware, there is 6 history of muftiple events when staff contacted numerous resources

and discussed Sted in Ris 500 Plan parte esi wos not beneficial to Kg Each instance wae agains!
parents consent. AS, stated in his 504 Plan, parents would be contacted prier. Butt Canyon Elementary violated
Kggaats 504 once again.

{have stated multiple times that we have been working with Dr. Murray since July 23, 2018 regarding Kgggy's DMMO.

Sareh Roper mantioned during tha meeting on August 17, 2018 that after 10 days, the existing DMMO would no fonger
be vafid and medization could no tonger be administered. Sarah Roper and Amanda Bollinger sald nothing when | refused
to sign the “Nursing Services form” regarding not being allowed to attend school. Neither Roper nor Bollinger
mentioned anything until the email Friday, August 31, 2018 that Kg would be discriminated against and no longer have
the legal right to attend public school.

Again, the laws and codes protecting {gugmis right to attend public schoo! are listed below. This type of harassment is
completely unacceptable.

in conclusion, Wade and | ask that the Jordan schoo! district finally do the right and rescive this issue property. Please
confirm, in writing, that will be accomodated in the manner recommendad by Dr. Murray and provided for in the
laws and codss. We would ke nothing more than to move beyond this and have a positive school year.

Wade and Caly Watkins

Saction 504 of the Rehabililation Act of 1973 protects your child with diabetes from discrimination on the basis of
disabifity. This federal law, often known as “Section 504,” prohibits programs that get federal funding from treating children
with disablfitios—tke diabotes—unfairly. It gives students with disabitities the right to the care they need to ba safe and
fully participate in school and schoo! activities, A disability under Section 504 is a “physical or mental impalrment that

Wa
Case 2:19-cv-00407-JCB Document 53-3 Filed 06/25/20 PagelD.464 Page 3 of 5

Print Window

substantially limits one or mora major life activities.” Individuals with disbetes are considered to have a Section 504
disabifity because thelr endocrine system, a major fifa activity, is substantially fimited.

9123/2016

The Americans with Disabiiities Act2 (ADA) is a federal law that protects the child with a disability from discrimination In
employment, government entitias, and places of public accommodation, including schools.

State Laws, Regulations and Policies for School Diabetes Care ; ,
Federal law gives studants the right to receive the diabetes care they need to be safe and participate in schoo! activities

just Uke any other chitd. Schools should provide the following:
+ Trained staff to monitor blood glucose levels and administer insulin and glucagon « Trained staff to provide diabetes care
during field trips, extracurricular events and all schco!-sponsored activities - Capable students permitted to self-manage

their dlabetes anytime, anywhere

Schools should nat:
* Make family members go to school to care for a student's diabetes + Transfer students to a differant schaol to gut

needed diabetes care + Prevent students with diabetes from participating in field trips, sports and other schoo}-spensored
activities

Utah
Abeut this information:
This infarmation was prepared by the American Diabetes Association, a national leader in diabetes information and

ativocacy.

1. Does Utah allow school steff members who are not health care professionals to admirdster insulin?

Yes. Utah regulations specifically permit insulin administration to be delegated to unlicensed schoo! personnel, aa tong as
they follow the individual health plan (IHP):

[...] the defagation of nursing tasks in a school setting is further defined, clarified, or established as folows: [...] (6) The
routine provision of scheduled or correction dosage of insulin and the administration of glucagon in an emengency
situation, as prescribed by the practitioner's order or specified In the (HP: (a) are not actions that require nursing
assesement or judgment priar to administration; and(b) may be delegated to a delegates. Insulin and glucagon

by the delegates shall only occur when the dalagatee has followed the guidelines of the IHP. Utah Admin. Code R186-
31b-701a,

2. Boas Uteh allow students to self-manage diabetes al schoo!?

Yes, Utah law specifically allows students with diabstes to self.administer all types of diabetes care:

As used in this section, “diabetes medication” means prescription or nonprescription medication used to treat diabetes,
including related medical devices, suppliss, and equipment used to treat diabetes. (2) A public school shall parmit a
student to possess or possess and selfadminister diabetes medication if: (a) the student's parent or guardian signs a
statement: (/) authorizing the student to possess or possess and seif-edminister diabetes medication; and [...] (b) the
student's health care provider provides a written statement that states: {) it fs medically appropriate for the student to
possess of possess and seif-administer diabetes medication and the student should be in possession of diabetes
medication at all times (...]. Utah Cods Ann, § S3A-11-604.

3. Does Utah alow students to carry diabetes supplies such as needles, Insulin, and blood glucose testing devices?

Yes. As stated above, Utah specifically allows a heatth provider to authorize a student to have “possession of diabetes
medication at ail times.” Utah Code Ann. § 53A-11-604(b). Fedsral Laws

Federal laws protect the rights of children with disabilities - such as diabetes. Students with diabates have the right to
enroll and participate in school, just ike their classmates. This means they have the right to receive the disbetes care they
need to be safe and have the same educational cpportunities as students without diabetes have. There are several
important federal laws that provide protections.

Section 504 of the Rehabilitation Act of 1973 (Section 504)

Saction 504 of the Rehabilitation Act of 1973 (Saction 504) provides important protections for students with diabetes
attending public school or private and religious schools that receive

federal financial assistance. That Is, It appiies to the vast majority of students. Section 504 prohibits schoo!s from treating
children with disabilities—tike diabetes—untairly. It gives children with disabilities the right to the care thay need to be safe
and fully participate. Students do not need to have any problems with leaming in order to be protected by Section 504.
covered schools ere required to provide reasonable services and modifications that should be documented in a Section
The best way to protect your child under this law is to put in place a Section $04 Plan. We encourages you to use cur
sampte 504 Plans.

The Americans with Disabilities Act (ADA)

The Americans with Disabilities Act (ADA) Is a federal law that prohibits discrimination against individuals with disabilities,
including diabetes. It has provisions very similar to Section 504. It applies to public and private schools, preschools, child
cere centers, and camps except those run by religious Institutions,

The individuals with Disabitities Education Act (IDEA)

Under tha Individuals with Disabilities with Education Act (IDEA), the federal government gives money to state and focal
education agencies to provide special education services to some children wilh certain disabilillas. In order to get

24
Case 2:19-cv-00407-JCB Document 53-3 Filed 06/25/20 PagelD.465 Page 4of5

232018 Print Window

services, the atudent's disability must harm his or her abifity to laarn. Some children with diabetes qualify for special
education services under IDEA, especially if they have another disability, such as autism, or another learning disability.
Seme children may qualify on the basis of diabstes alone. Students who qualify will have an individuaized Education
Program (/EP) that sets out what the schoo! is guing to do to meet the child's individual needs, Amaricans with Disabilities
Act

What is the Americans with Disabilities Act?
The Americans with Disabilities Act (ADA) Is a federal law that prohibits discrimination against qualified individuals with

disabilities, including diabetes. The law also prohibits retaliation for asserting the right not te be discriminated against. The
of the ADA are substantially simitar to those of Section 504 of the Rehabilitation Act of 1973.

Are students with diabetes covered by tha ADA?

Yes. There Is sgreement that students with diabetes are covered under the ADA. Students are covered by the ADA ff they

have a disability, defined as a physical or mental impairment that substantially fmits one or more major fife activities.

Major life activities Include the functioning of major bodily systems such as the endocrine system. Diabetes, by its very

definition, limits the

functioning of the endocrine system. In guidanca, the Office for Civil Rights of the Department of Education states:

While there are no per se disabilities under Section 604 and [the ADA], the nature of many impairments is such that, in

virtually every case, a determination in favor of disability will be made. Thus, for example, a school district should not

need or require extensive documentation cr analysis to determine that a child with diabetes, epilepsy, bipolar disorder, or

autism has a disability under Section 604 and [the ADA).

Which schools need to comply with tha ADA?

All public schoots must comply with Title Hl of the ADA. All private schools, except religious schocis, must comply with Tite

litof tha ADA. (Religious schools that receive federal funding must comply with Section §04,)

What must schools covered by the ADA do to comply with the law?

The school must not discriminate against a child with a disability and Is required to make reasonable changes In its

practices and policies to avoid discrimination and to afford chidren with disabilities an equal opportunity to participate

unless doing so would impose an “undue burden.” Generally, schoots will maet their obligations under the ADA by

meating their obligations under Section S04 of the Rehabilitation Act of 1973.

4/24/2018
53A-11-£04 Diabetes medication — Posseasion ~ Setf-administration.

(1) As used in this section, “diabetes medication” means prescription or nonprescription medication
used to treat diabetes, including related medical devices, supplies, and equipment used to treat

diabetes,
(2) A public school shall permit a student to possess or possess and self-administer diabetes
medication Uf:

(a) the student's parent or guardian signs a statement:

w authorizing soe student to possess or possens end self-administer diabetes medication; and
acknowledg @ student Is respon . and capable of, possessing or possessing

and seff-administering the diabetes medication; and "e

(b) the student's health care provider provides a written statemont that states:

(i) t is medically appropriate for the student to possess er possess and self-administar diabetes

medication and the studant shoutd be In possession of diabetes medication at all times; and

{f) the name of the diabetes medication prescribed or authorized for the studant’s use.

(3) The Utsh Department of Health, in cooperation with the state superintendent of public

instruction, shall design forms to be used by pubtie schools fer the parental and health cere

provider statements described in Subsection (2).

(4) Section S3A-11-304 does not apply to the possession and self-administration of diabetes

medication in accordance with this section.

On Friday, August 31, 2018 06:24:19 PM PDT, Nancy Ward <nancy.watd@jordandistrict.org> wrote:

Dear Caly and Wada,

| am sending important information regarding medical service to Vag schoo! and our 504 Grievance Preceduras.
Please see the two attachments. | will send a hard copy of these two ints via U.S. mail, as well. Thank you.

Nancy Ward
Educational Support
dardan School District
801-567-8235

cc: Fulvia Franco. Amanda Bottingar, Sareh Roper, Kami Ridd
Case 2:19-cv-00407-JCB Document 53-3 Filed 06/25/20 PagelD.466 Page 5of5
|

ee Print Window

[3) 504 Grievance Procedure .pdf [x] 2018,08_31_KW Latter to Parent re Consent to Services.pdf
A) 488.7K0 LAL so7ke
